OPINION — AG — ** CORPORATION COMMISSION — RULES AND REGULATIONS — FEES ** 17 Ohio St. 166.1 [17-166.1](1) AUTHORIZING THE OKLAHOMA CORPORATION COMMISSION TO PROMULGATE RULES AND REGULATIONS PRESCRIBING REASONABLE FEES FOR "THE FILING AND AND DUPLICATION OF DOCUMENTS BY THE COMMISSION", IS A CONSTITUTIONAL DELEGATION OF LEGISLATIVE POWER UNDER ARTICLE IV, SECTION 1, ARTICLE V, SECTION 1 OF THE OKLAHOMA CONSTITUTION. THE STATUTE SETS FORTH AN ADEQUATE STANDARD AND GUIDELINE TO DIRECT THE CORPORATION COMMISSION IS THE EXERCISE OF ITS RULEMAKING AUTHORITY TO PRESCRIBE REASONABLE DOCUMENT FILING AND DUPLICATION FEES. (SEPARATION OF POWERS) CITE: OPINION NO. 82-186, ARTICLE IV, SECTION 1, ARTICLE V, SECTION 1 (WILLIAM D. LAFORTUNE)